Citation Nr: 1441497	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to October 8, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1982 to October 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA Claims file.

At the hearing the Veteran was represented by the Veterans of Foreign Wars.  During the hearing the undersigned Veterans Law Judge informed the Veteran that the latest Power of Attorney listed the Colorado Veterans Affairs as the representative of the Veteran.  The Veterans of Foreign Wars representative indicated that an updated Power of Attorney form listing Veterans of Foreign Wars would be submitted.  Review of the claims file indicates that an updated form was not submitted; therefore, Colorado Veterans Affairs is listed as the Veteran's representative on the title page.


FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied service connection for PTSD.
 
2.  VA received an application to reopen the claim for service connection for PTSD on October 8, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 8, 2010, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The earlier effective date appeal arises from the Veteran's disagreement with an effective date following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service VA medical records, post-service private medical records, and documents showing the history of the Veteran's past and current VA claims.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Veteran has not alleged that there are any outstanding records.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than October 8, 2010.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 8, 2010, for the grant of service connection for PTSD.

A March 2009 final, unappealed, rating decision denied service connection.  The Veteran submitted a Notice of Disagreement to that decision in March 2009 and a Statement of the Case was issued to the Veteran in December 2009.  The Statement of the Case informed the Veteran of when he needed to submit a VA Form 9 to substantively appeal the rating decision.  The Veteran did not submit a timely substantive appeal.  Instead, the Veteran's next communication concerning his claim for service connection for PTSD came on October 8, 2010.  This application ultimately led to the January 2011 rating decision that granted service connection for PTSD with an effective date of October 8, 2010.

Applying the pertinent VA regulation (38 C.F.R. § 3.400 ) to the facts, it is clear that an effective date earlier than October 8, 2010, is not warranted for the grant of service connection for PTSD.  The record contains no document or correspondence dated before the October 8, 2010, that constitutes an application to reopen the claim for service connection for PTSD since the prior final denial.  There is no evidence or statement dated before October 8, 2010, that can be construed as a formal or informal application to reopen the claim for service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) has clarified that, a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet.App. 273, 279 (2011); see Vigil v. Peake, 22 Vet.App. 63, 65 (2008) (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen."); see also Cline v. Shinseki, 26 Vet.App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c).  However, that is not the case here.  The Veteran's service treatment records and VA treatment records were part of the record before the prior decision became final.

In re-opening the claim after October 2010, the Veteran submitted a private medical opinion dated in June 2011 that indicated treatment for PTSD since 2008.  However, that additional evidence does not support a finding of an earlier effective date.

As the preponderance of the evidence is against the claim for an effective date prior to October 8, 2010, for the grant of service connection for PTSD, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to October 8, 2010, for the award of service connection for PTSD is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


